PER CURIAM:
This claim was submitted for decision upon a written stipulation to the effect that the respondent is liable for damages in the sum of $180.00, based upon the facts which follow.
On or about August 12, 1980, at approximately 7:00 p.m., claimant was operating her 1971 Cadillac on West Virginia Route 208, a highway owned and maintained by the respondent. In the course of this travel, claimant’s automobile crossed a ditch in the road which had been constructed, and not properly filled, by employees of the respondent. As a result, claimant’s vehicle incurred damage to the exhaust system, cross-over pipe, and motor mounts.
Respondent’s failure to place warning signs at the location of the ditch, or to properly fill the ditch, constituted negligence which was the proximate cause of the damages suffered by the claimant. Accordingly, the Court makes an award to the claimant in the amount agreed upon by the parties.
Award of $180.00.